Dear Ms Rawls:
This office is in receipt of your request for an opinion of the Attorney General in regard to reimbursement of legal tees. You and other members of the Bossier City Council have been sued in your official and individual capacities and punitive damages have been sought. You have employed your son-in-law to represent you in the litigation, and the Ethics Board has approved such representation. However, you are also concerned about reimbursement of your legal fees by the City of Bossier City.
This office has concluded in numerous opinions that no statute clearly provides for the reimbursement of attorneys' fees in a civil case involving an officer of a local political subdivision. However, this office has further found if the public official is exonerated in a civil action arising out of his duties of office, the public body may reimburse its official for reasonable attorneys' fees resulting from the defense against such allegations. Atty. Gen. Op. Nos. 97-117, 96-210, 96-95, 90-3.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                                       RICHARD P. IEYOUB Attorney General
                                       By: BARBARA B. RUTLEDGE
Assistant Attorney General
RPI/BBR